Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11-13, 15, 18-21, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morency US 2010/0146770 in view of Nawrocki US 2008/0312688 and Supinski USP 6,875,214

Regarding claim 1 “A wound closure device comprising: a filamentary element having a proximal end and a distal end; and a plurality of barbs extending outwardly from said filamentary element, each said barb having a base connected with said filamentary element, a tip spaced from said base and facing toward the distal end of said filamentary element, an outer edge facing away from said filamentary element that extends between said base and said tip, and an inner edge facing toward said filamentary element that extends between said base and said tip, wherein said outer edge includes a first section having a concave surface that extends between said base and a transition point of said barb and a second section having a convex curved surface that extends from said transition point of said barb to a distal-most portion of said tip of said barb, and wherein said inner edge of said barb has a concave surface that extends to said tip of said barb; wherein said plurality of barbs include a first barb and a second barb that is adjacent and distal to said first barb, said first and second barbs extending outwardly from a same side of said filamentary element and having tips facing toward the distal end of said filamentary element, wherein said filamentary element has an outer surface that extends distally from a concave surface of an inner edge of said first barb to an outer edge of said second barb, said outer edge of said second barb including a first section having a concave surface that extends between a base and a transition point of said second barb and a second section having a convex curved surface that extends from said transition point of said second barb to a distal- most portion of said tip of said second barb; a needle secured to the proximal end of said filamentary element; a stop element connected with the distal end of said filamentary element” – the Board of Appeals issued a new grounds of rejection regarding this – see pages 6-10.  The Examiner has not copied the new grounds and directs Applicant to these.  Applicant has added the following limitation:
 	said stop element having a total surface area and a substantially planar leading edge area defined by a thickness and a width, wherein said stop element is coupled to the distal end of said filamentary element so that the leading edge area is substantially perpendicular to the longitudinal axis of said filamentary element and faces the proximal end of said filamentary element and lies substantially within a first plane, said stop element also having a length extending in the direction of the longitudinal axis of said filamentary element that is greater than the width, said stop element being adapted to resist movement of said wound closure device in a first direction toward the proximal end of said filamentary element wherein a ratio of the leading edge area to the total surface area is less than 10%
 	Morency teaches a wound closure device, further comprising a stop element (27) connected with the distal end of said filamentary element, see figure 8A, said stop element having a total surface area, and a leading edge area defined by a thickness and a width, the leading edge area extending substantially perpendicular to the longitudinal axis of said filamentary element. Morency discloses attaching (coupling) either a T-shaped member or other stop device on the trailing end of the suture [0009].  Morency teaches the stop element is a solid object in rectangular shape.  
 	Morency fails to teach a wound closure device wherein a stop element comprises a ratio of the leading edge area to the total surface area being less than 10%.  Morency also fails to teach where the width is greater than the thickness and the length is greater than the width.  
	Supinski also teaches a stop element, as shown in figure 21, (300) where it is oriented as to be generally rectangular orientation with a length (x axis) greater than the width (y axis) and thickness (z axis).  
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stop element (27) of Morency with the orientation taught by Supinski as Supinski teaches a stop element which due to its length being greater than its width, as see on page 9 of the Board decision, they recite “Where ‘a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’ In re Mouttet, 686 F.3d 1322, 1331 (Fed. Cir. 2012), citing KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).”  
 	The particulars of the stop are considered to have been an obvious matter of design choice to use the shaped described by Applicant, since applicant has not disclosed that this shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a stop member of sufficient size to prevent pulling out and sufficient strength.  Applicant indicates T-shaped would be not stiff enough, but there appears no criticality beyond that (page 8 of specification). Supinski teaches a variety of stop element shapes are well known in the art.  
 	the combination of Morency and Supinski teaches a wound closure device wherein the width of said substantially planar leading edge of said stop element is greater than the thickness of said substantially planar leading edge of said stop element. 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio of the leading edge area to the total surface area being less than 10% since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Morency et al. would not operate differently with the claimed ratio especially considering the orientation teaching of Supinski. Further, applicant places no criticality on the range claimed, see arguments (Applicant does not state less than 10% is critical explicitly).

Regarding claim 2, the combination of Morency, Nawrocki, and Supinski teaches a wound closure device as claimed in claim 1, wherein said tip of said barb has a convex curved radial surface that extends from said convex surface of said outer edge of said barb to said concave surface of said inner edge of said barb, said convex curved radial surface of said tip having a greater degree of curvature than said convex surface of said outer edge of said barb, see pages 10-11 of Board.

Regarding claim 3, the combination of Morency, Nawrocki, and Supinski teaches a wound closure device as claimed in claim 1, wherein said outer edge transforms from said concave surface of said first section to said convex surface of said second section at said transition point of said barb (see Board decision pages 6-10).  

Regarding claim 4, the combination of Morency, Nawrocki, and Supinski teaches a wound closure device as claimed in claim 2, wherein said convex curved radial surface of said tip faces toward the distal end of said filamentary element, see page 11 of Board.

Regarding claim 5, the combination of Morency, Nawrocki, and Supinski teaches a wound closure device as claimed in claim 1, wherein said filamentary element has a length and said barbs are evenly spaced along the length of said filamentary element, see pages 11-14 of Board.

Regarding claim 6, the combination of Morency, Nawrocki, and Supinski teaches a wound closure device as claimed in claim 5, wherein said tips of said evenly spaced barbs define a tip-to-tip pitch of about 0.03-0.09 inches, see pages 11-14 of Board decision.  

Regarding claim 7, the combination of Morency, Nawrocki, and Supinski teaches a wound closure device as claimed in claim 5, wherein said plurality of barbs includes pairs of barbs evenly spaced along the length of said filamentary element, and wherein said barbs in each said pair are aligned with one another, see pages 11-14 of Board decision.  

Regarding claim 8, the combination of Morency, Nawrocki, and Supinski teaches a wound closure device as claimed in claim 7, wherein said barbs in each said pair project away from one another and are disposed on opposite sides of said filamentary element, see pages 11-14 of Board decision.  

Regarding claim 9, the combination of Morency, Nawrocki, and Supinski teaches a wound closure device as claimed in claim 8, wherein said tips of said barbs in each said pair define a lateral tip-to-tip distance of about 0.025-0.1 inches, see pages 11-14 of Board.

Regarding claim 11, the combination of Morency, Nawrocki, and Supinski teaches a wound closure device as claimed in claim 1, wherein said barb includes an interior curved surface defining a second concave surface extending between said first concave surface of said inner edge of said barb and said filamentary element, said second concave surface of said interior curved surface having a greater degree of curvature than said first concave surface of said inner edge that extends continuously to said tip of said barb, see Board decision pages 14-16.

Regarding claim 12, the combination of Morency, Nawrocki, and Supinski teaches a wound closure device as claimed in claim 1, wherein at least one of said barbs extends along a longitudinal axis that defines an acute angle with the longitudinal axis of said filamentary element of about 5-60°, see Board decision pages 16-17..  

Regarding claim 13, the combination of Morency, Nawrocki, and Supinski teaches a wound closure device as claimed in claim 1, wherein said base of said barbs arc thicker than said tips of said barbs, and wherein each said barb tapers walls that define the thickness of said barb taper inwardly between said base and said tip at an angle of about 1-20°, see Board decision pages 17-18.  It is noted the rationale provided by the Board is still applicable despite amendments.  

Regarding claim 15 “A wound closure device comprising: a filamentary element having a proximal end, a distal end, and a longitudinal axis extending between the proximal and distal ends; and a plurality of barbs extending outwardly from said filamentary element, each said barb having a base connected with said filamentary element, a tip spaced from said base that faces toward the distal end of said filamentary element, an outer edge facing away from said filamentary element, said outer edge extending between said base and said tip, an inner edge facing away from said outer edge and opposing said filamentary element, said inner edge comprising a first concave surface that extends to said tip of said barb, and an interior curved surface extending between said inner edge of said barb and said filamentary element, wherein said outer edge includes a first section having a concave surface that extends between said base and a transition point of said barb and a second section having a convex curved surface that extends from said transition point of said barb to a distal-most portion of said tip of said barb, wherein said tip has a convex surface extending from said convex surface of said outer edge of said barb to said first concave surface of said inner edge of said barb, said convex surface of said tip facing the distal end of said filamentary element, wherein said inner edge of said barb has said first concave surface that extends along the majority of the length of said inner edge and said interior curved surface has a second concave surface, wherein said convex surface of said tip has a greater degree of curvature than said convex surface of said outer edge, and wherein said second concave surface of said interior curved surface has a greater degree of curvature than said first concave surface that extends along the majority of the length of said inner edge; wherein said plurality of barbs include a first barb and a second barb that is adjacent and distal to said first barb, said first and second barbs extending outwardly from a same side of said filamentary element and having tips facing toward the distal end of said filamentary element, wherein said filamentary element has an outer surface that extends distally from an interior curved surface of said first barb to an outer edge of said second barb, said outer edge of said second barb including a first section having a concave surface that extends between a base and a transition point of said second barb and a second section having a convex curved surface that extends from said transition point of said second barb to a distal-most portion of said tip of said second barb; a needle secured to the proximal end of said filamentary element; a stop element connected with the distal end of said filamentary element.” – the Board of Appeals issued a new grounds of rejection regarding this – see pages 6-10 and 21-22.  The Examiner has not copied the new grounds and directs Applicant to these.  Applicant has added the following limitation:
 	said stop element having a total surface area and a substantially planar leading edge area defined by a thickness and a width, wherein said stop element is coupled to the distal end of said filamentary element so that the leading edge area is substantially perpendicular to the longitudinal axis of said filamentary element and faces the proximal end of said filamentary element and lies substantially within a first plane, said stop element also having a length extending in the direction of the longitudinal axis of said filamentary element that is greater than the width, said stop element being adapted to resist movement of said wound closure device in a first direction toward the proximal end of said filamentary element wherein a ratio of the leading edge area to the total surface area is less than 10%
 	Morency teaches a wound closure device, further comprising a stop element (27) connected with the distal end of said filamentary element, see figure 8A, said stop element having a total surface area, and a leading edge area defined by a thickness and a width, the leading edge area extending substantially perpendicular to the longitudinal axis of said filamentary element. Morency discloses attaching either a T-shaped member or other stop device on the trailing end of the suture [0009].  Morency teaches the stop element is a solid object in rectangular shape.  
 	Morency fails to teach a wound closure device wherein a stop element comprises a ratio of the leading edge area to the total surface area being less than 10%.  Morency also fails to teach where the width is greater than the thickness and the length is greater than the width.  
	Supinski also teaches a stop element, as shown in figure 21, (300) where it is oriented as to be generally rectangular orientation with a length (x axis) greater than the width (y axis) and thickness (z axis).  
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stop element (27) of Morency with the orientation taught by Supinski as Supinski teaches a stop element which due to its length being greater than its width, as see on page 9 of the Board decision, they recite “Where ‘a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’ In re Mouttet, 686 F.3d 1322, 1331 (Fed. Cir. 2012), citing KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).”  
 	The particulars of the stop are considered to have been an obvious matter of design choice to use the shaped described by Applicant, since applicant has not disclosed that this shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a stop member of sufficient size to prevent pulling out and sufficient strength.  Applicant indicates T-shaped would be not stiff enough, but there appears no criticality beyond that (page 8 of specification). Supinski teaches a variety of stop element shapes are well known in the art.  
 	the combination of Morency and Supinski teaches a wound closure device wherein the width of said substantially planar leading edge of said stop element is greater than the thickness of said substantially planar leading edge of said stop element. 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio of the leading edge area to the total surface area being less than 10% since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Morency et al. would not operate differently with the claimed ratio especially considering the orientation teaching of Supinski. Further, applicant places no criticality on the range claimed, see arguments (Applicant does not state less than 10% is critical explicitly).

Regarding claim 18, the combination of Morency, Nawrocki, and Supinski teaches a wound closure device as claimed in claim 15, 
	Furthermore see Board decision pages 18-21 where the dimensions of the anchor are a result effective variable.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio of the leading edge area to the total surface area being less than 5% since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Morency et al. would not operate differently with the claimed ratio especially considering the orientation teaching of Supinski. Further, applicant places no criticality on the range claimed, see arguments (Applicant does not state less than 5% is critical explicitly).

Regarding claim 19, the combination of Morency, Nawrocki, and Supinksi teach a wound closure device as claimed in claim 18, however fail to teach wherein the width of said stop element is about 70-95 mils, the length of said stop element is about 39-200 mils, and the thickness of said stop element is about 8-25 mils.  
 	Furthermore see Board decision pages 18-21 where the dimensions of the anchor are a result effective variable.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have dimensions of the stop element are as claimed since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Morency et al. would not operate differently with the claimed ratio especially considering the orientation teaching of Supinski. Further, applicant places no criticality on the range claimed, see arguments (Applicant does not state less than 5% is critical explicitly).

Regarding claim 20 “A wound closure device comprising: a filamentary element having a proximal end and a distal end; and a plurality of barbs extending outwardly from said filamentary element, each said barb having a base connected with said filamentary element, a tip spaced from said base that faces toward the distal end of said filamentary element, an outer edge that faces away from said filamentary element and extends between said base and said tip, an inner edge that faces toward said filamentary element and extends between said base and said tip, and an interior curved surface extending between said inner edge of said barb and said filamentary element, wherein said outer edge has a dual radius curve including a first concave surface that extends from said base to a transition point of said barb and a first convex curved surface that extends from said transition point of said barb to a distal-most portion of said tip of said barb, wherein said tip has a convex surface that extends from said first convex curve at said outer edge of said barb to said inner edge of said barb and that faces the distal end of said filamentary element, said convex surface of said tip having a greater degree of curvature than said first convex curved surface of said outer edge of said barb, wherein said inner edge of said barb has a first concave surface that extends to said tip of said barb and said interior curved surface of said barb has a second concave surface, and wherein said second concave surface of said interior curved surface has a greater degree of curvature than said first concave surface of said inner edge that extends to said tip of said barb; wherein said plurality of barbs include a first barb and a second barb that is adjacent and distal to said first barb, said first and second barbs extending outwardly from a same side of said filamentary element and having respective tips facing toward the distal end of said filamentary element, wherein said filamentary element has an outer surface that extends distally from an interior curved surface of said first barb to an outer edge of said second barb, said outer edge of said second barb including a first concave surface that extends from a base of said second barb to a transition point of said second barb and a first convex curved surface that extends from said transition point of said second barb to a distal-most portion of said tip of said second barb; a needle secured to the proximal end of said filamentary element; a stop element connected with the distal end of said filamentary element.” – the Board of Appeals issued a new grounds of rejection regarding this – see pages 6-10 and 21-22.  The Examiner has not copied the new grounds and directs Applicant to these.  Applicant has added the following limitation:
 	 said stop element having a total surface area and a substantially planar leading edge area defined by a thickness and a width, wherein said stop element is coupled to the distal end of said filamentary element so that the leading edge area is substantially perpendicular to the longitudinal axis of said filamentary element and faces the proximal end of said filamentary element and lies substantially within a first plane, said stop element also having a length extending in the direction of the longitudinal axis of said filamentary element that is greater than the width, said stop element being adapted to resist movement of said wound closure device in a first direction toward the proximal end of said filamentary element wherein a ratio of the leading edge area to the total surface area is less than 10%
 	Morency teaches a wound closure device, further comprising a stop element (27) connected with the distal end of said filamentary element, see figure 8A, said stop element having a total surface area, and a leading edge area defined by a thickness and a width, the leading edge area extending substantially perpendicular to the longitudinal axis of said filamentary element. Morency discloses attaching either a T-shaped member or other stop device on the trailing end of the suture [0009].
 	Morency teaches the stop element is a solid object in rectangular shape.  
 	Morency fails to teach a wound closure device wherein a stop element comprises a ratio of the leading edge area to the total surface area being less than 10%.  Morency also fails to teach where the width is greater than the thickness and the length is greater than the width.  
	Supinski also teaches a stop element, as shown in figure 21, (300) where it is oriented as to be generally rectangular orientation with a length (x axis) greater than the width (y axis) and thickness (z axis).  
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stop element (27) of Morency with the orientation taught by Supinski as Supinski teaches a stop element which due to its length being greater than its width, as see on page 9 of the Board decision, they recite “Where ‘a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’ In re Mouttet, 686 F.3d 1322, 1331 (Fed. Cir. 2012), citing KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).”  
 	The particulars of the stop are considered to have been an obvious matter of design choice to use the shaped described by Applicant, since applicant has not disclosed that this shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a stop member of sufficient size to prevent pulling out and sufficient strength.  Applicant indicates T-shaped would be not stiff enough, but there appears no criticality beyond that (page 8 of specification). Supinski teaches a variety of stop element shapes are well known in the art.  
 	the combination of Morency and Supinski teaches a wound closure device wherein the width of said substantially planar leading edge of said stop element is greater than the thickness of said substantially planar leading edge of said stop element. 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio of the leading edge area to the total surface area being less than 10% since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Morency et al. would not operate differently with the claimed ratio especially considering the orientation teaching of Supinski. Further, applicant places no criticality on the range claimed, see arguments (Applicant does not state less than 10% is critical explicitly).	
	The combination of Morency and Supinski fails to explicitly teach the stop element thickness matches the thickness of the filamentary element.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the same thickness since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Morency et al. would not operate differently with the claimed thickness especially considering the orientation teaching of Supinski. Further, applicant places no criticality on the thickness claimed.

Regarding claim 21, the combination of Morency, Nawrocki, and Supinski teaches a wound closure device as claimed in claim 20, wherein said concave surface of said inner edge of said barb extends along the majority of the length of said inner edge between said base and said tip of said barb, see Board decision page 23.   Wherein said stop element is a solid object having a rectangular shape (see claim 20) and wherein said stop element extends from a center of said substantially planar leading edge of said stop element (see Morency figure 7a element 27).   

Regarding claim 24, the combination of Morency, Nawrocki, and Supinski teaches a wound closure device as claimed in claim 1, regarding wherein the ratio of the width of said substantially planar leading edge to the thickness of said substantially planar leading edge is greater than 2:1, the stop member appears to have such a ratio, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to use such dimensions, as various suture anchors of various sizes and shapes are well known the as cited by the Board stated “On page 9 of the Board decision, they recite “Where ‘a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’ In re Mouttet, 686 F.3d 1322, 1331 (Fed. Cir. 2012), citing KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).”
 	The combination of Morency and Supinski fails to explicitly teach ratio is greater than 2:1 and relative dimensions of stop member and filamentary element.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio of greater than 2:1 and the relative dimensions of stop member and filamentary element since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Morency et al. would not operate differently with the claimed ratio especially considering the orientation teaching of Supinski. Further, applicant places no criticality on the ratio claimed (Applicant does not state ratio of greater than 2:1 is critical explicitly).  

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morency US 2010/0146770 in view of Nawrocki US 2008/0312688, and Supinski USP 6,875,214 as applied to claims 1 and 15 above an in further view of Popadiuk US 2007/0005109.

Regarding claim 16, Morency, Nawrocki, and Supinski  teaches a wound closure device as claimed in claim 15, wherein said barbs are evenly spaced along the length of said filamentary element and define a longitudinal tip-to-tip pitch of about 0.03-0.09 inches, and wherein said plurality of barbs includes pairs of barbs that are aligned with one another and evenly spaced along the length of said filamentary element, said barbs in each said pair projecting away from one another and being disposed on opposite sides of said filamentary element, and wherein said tips of said barbs in each said pair have convex curved radial surfaces and define a lateral tip-to-tip distance of about 0.025-0.1 inches, see Board decision on page 22.  
 	Morency fails to teach the barbs define a longitudinal tip-to-tip pitch of about 0.03-0.09 inches.
 	Popadiuk also teaches a known barbed suture member wherein the barbs are placed between 0 and 0.99 inches apart [0004] as to define longitudinal tip-to-tip pitch.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the longitudinal tip-to-tip pitch of Morency to be between 0 and 0.99 inches, most preferably as 1/32 inch [0022], as taught by Popadiuk as to provide superior holding strength [0003].
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dimensions of Sung to those taught by Popadiuk as, In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morency US 2010/0146770 in view of Nawrocki US 2008/0312688, and Supinski USP 6,875,214 as applied to claim 1 above an in further view of Zhang WO 2012071227.

Regarding claim 25, the combination of Morency, Nawrocki, and Supinski teaches a wound closure device as claimed in claim 1, regarding wherein said substantially planar leading edge of said stop element extends between first and second outer edges of said stop element, wherein said substantially planar leading edge of said stop element has a varying thickness between said first and second outer edges, wherein a maximum thickness of said substantially planar leading edge is located at said first and second outer edges and a center of said stop element, and wherein a minimum thickness of said substantially planar leading edge is located at points between said first and second outer edges and the center of said stop element.  
	Zhang teaches a suture anchor (see figures 6-6d) and [0050].  
	However it would have been obvious to one having ordinary skill in the art at the time the invention was made to use protrusions as taught by Zhang, as Zhang teaches the protrusions may extend into the location of the anchor [0050].  Furthermore, as various suture anchors of various sizes and shapes are well known as cited by the Board stated “On page 9 of the Board decision, they recite “Where ‘a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’ In re Mouttet, 686 F.3d 1322, 1331 (Fed. Cir. 2012), citing KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).”
 	The particulars of the stop are considered to have been an obvious matter of design choice to use the shaped described by Applicant, since applicant has not disclosed that this shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a stop member of sufficient size to prevent pulling out and sufficient strength.
	As shown in figure 6C there are maximum thickness locations (the protrusions) and minimum thickness (not protrusions) which are located in an alternating pattern.

Response to Arguments
Applicant’s arguments with respect to the claims above have been considered and in light of removing the language necessitating a 112 new matter rejection, that rejection is withdrawn.  
With regards to the arguments of the shape of the stop member- The particulars of various ratios and dimensions are not “critical” – that is Applicant has not stated the particulars are critical.  Applicant argues a rectangular shape is important, however this is taught by the new grounds of rejection above.  
On page 11, Applicant points to a graph (figure 6) showing moving away from T-shape is desired, however it is noted this graph does not specifically indicate what shape is superior to a T-shape.  As indicated on page 11, Applicant also suggests T-shape is not desired, however does not specifically indicate a desired shape.  
On page 13, Applicant points to a graph (figure 7) which compares a L:W ratio.  A length to width ratio of 2 results in greatest elongation.  It is noted claim 1 for example compares thickness to width (not length to width), then the length is greater than the width, and finally the ratio of the leading edge area to the total surface area is less than 10%.  In particular, claim 1 appears to be reciting a thin, rectangular shaped stop element while the graphs cited do not necessarily require such a shape.  Applicant’s claims of criticality for the device of claim 1 are not supported by the specification.  
Furthermore, Supinski teaches a similarly shaped stop element as Applicant’s stop element.  As the Board pointed out in the decision previously, the shape a thin, rectangular stop member is known. The concept of placing one at the end of a suture is not novel and one of ordinary skill would readily select a different known stop member as needed.  
Applicant states on pages 13-15 the length to width ratio nearing 2, which is not dissimilar to that of Supinski.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues the particulars of how Supinsky is connected to the filament, however, the rejection is Morency in view of Supinsky, where Morency teaches the anchor is coupled at the end of the filamentary element to the stop member.  
Applicant argues a v-shaped edge is not “substantially parallel”, wherein the rejection above the particular of the rectangular shape are a matter of design choice i.e. to reduce the V-shape for example.  As stated above, a variety of stop element shapes are known in the art.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/21/2022